           Case 2:19-cv-00070-cr Document 26 Filed 11/15/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF VERMONT

MABIOR JOK,                                  )
          Plaintiff,                         )
                                             )
v.                                           )       Civil Action No. 2:19–CV–70
                                             )
CITY OF BURLINGTON, VERMONT                  )
                                             )
BRANDON DEL POZO,                            )
INDIVIDUALLY AND IN HIS                      )
OFFICIAL CAPACITY AS CHIEF                   )
OF POLICE FOR THE CITY OF                    )
BURLINGTON, VERMONT                          )
                                             )
JASON BELLAVANCE,                            )
INDIVIDUALLY AND IN HIS                      )
OFFICIAL CAPACITY AS A POLICE                )
OFFICER FOR THE CITY OF                      )
BURLINGTON, VERMONT                          )
                                             )
JOSEPH CORROW                                )
INDIVIDUALLY AND IN HIS                      )
OFFICIAL CAPACITY AS A POLICE                )
OFFICER FOR THE CITY OF                      )
BURLINGTON, VERMONT,                         )
                                             )
               Defendants.                   )


                                DISCOVERY CERTIFICATE

      I, Pietro J. Lynn, Esq., attorney for the Defendants, certify that on this date, I served
Defendant City of Burlington’s Responses to Plaintiff’s First Interrogatories and Requests to
Produce, on the counsel of record by U.S. mail and electronic mail as follows:


                                      Robb Spensley, Esq.
                                  Chadwick & Spensley, PLLC
                                          3232 Route 7
                                      Pittsford, VT 05763
                                   robb@chadwicklawvt.com
          Case 2:19-cv-00070-cr Document 26 Filed 11/15/19 Page 2 of 2




Dated at Burlington, Vermont, this 15th day of November, 2019.

                                                  CITY OF BURLINGTON, POLICE CHIEF
                                                  BRANDON DEL POZO, POLICE
                                                  OFFICER JASON BELLAVANCE, AND
                                                  POLICE OFFICER JOSEPH CORROW

                                           By: /s/ Pietro J. Lynn
                                                  Pietro J. Lynn, Esq.
                                                  Lynn, Lynn, Blackman & Manitsky, P.C.
                                                  Counsel for Defendants
                                                  76 St. Paul St., Suite 400
                                                  Burlington, VT 05401
                                                  (802) 860-1500
                                                  plynn@lynnlawvt.com
